Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the “BRIEF DESCRIPTION OF THE DRAWINGS” does not include a brief description of Fig. 18(a), Fig. 18(b) and Fig. 18(c).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “a second sleeve end” which is indefinite because a first sleeve end has not been recited.  Claim 26 recites “and sleeve outlet” which lacks antecedent basis clarity.  The Examiner suggests the following amendments “and a sleeve outlet”.
Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-29 and 33-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axelrod (US 2011/0081453).
Axelrod (US 2011/0081453) teaches a method of shaping an extrudable material, the method comprising steps of:
advancing the extrudable material through a sleeve 42 that comprises a second sleeve end and sleeve outlet at the second sleeve end; and
selectively changing at least one of a size or a shape of the sleeve outlet (fig. 6; [0061]-[0063]; size or shape of sleeve outlet is varied as extrudate is forced through the sleeve 42);
(Claim 27) wherein the step of selectively changing at least one of the size or the shape of the sleeve outlet comprises a step of selectively operating a plurality of actuators, coupled to the second sleeve end of the sleeve via a plurality of cables (fig. 6; [0061]-[0063]; stroking members are elongated rods that run along the length of the tub (sleeve) to deform the tube substantially along its entire length (i.e., the rod is coupled to the second end of tube); stroking members may be configured to vary the cross section of the opening of the tube (sleeve) along the length of the tube such that the cross-sectional shape of the extrudate is gradually reduced from the entry point to the exit point (i.e., stroking members coupled to exit point (second end)); stroking members include actuators such as pneumatic or hydraulic cylinders (pneumatic or hydraulic cylinders inherently include pistons rods); note that the instant specification [0047] discloses that the cables can be straight, non-flexible, rods);
(Claim 28) wherein the step of selectively operating the plurality of actuators comprises a step of pushing or pulling the plurality of cables ([0061]; stroking members may be attached to the tube (sleeve) so that outward distortion (from pulling) of the round shape may take place, as well as inward displacement (from pushing); stroking members capable of extension/retraction (pushing/pulling); fig. 6);
(Claim 29) wherein:
the extrudable material advances through the sleeve 42 in a flow direction;
	the step of pushing the plurality of cables comprises pushing the plurality of cables in a first direction, perpendicular to the flow direction and toward a central axis of a sleeve channel, defined by the sleeve 42, to move corresponding portions of the second sleeve end of the sleeve 42 in the first direction; and
the step of pulling the plurality of cables comprises pulling the plurality of cables in a second direction, perpendicular to the flow direction and away from the central axis of the sleeve channel, to move the corresponding portions of the second sleeve end of the sleeve in the second direction (fig. 6 shows the stroking members 46 pushing/pulling in a first/second direction perpendicular to the flow direction toward/away from the central axis of the sleeve channel of sleeve 42;
(Claim 33) a step of advancing the extrudable material through the sleeve 42 while at least the one of the size or the shape of the sleeve outlet is selectively changed [0061], [0063];
(Claim 34) automatically selectively changing at least the one of the size or the shape of the sleeve outlet using a controller ([0063], stroking members may be programmed (inherently includes a controller); note that the instant specification discloses that the controller is programmed [0042]);
(Claim 35) wherein the step of selectively changing at least the one of the size or the shape of the sleeve outlet (132) comprises flexing the sleeve outlet [0061];
(Claim 36) wherein the step of selectively operating the plurality of actuators comprises pushing a first one of the plurality of cables, relative to a sleeve inlet, and pulling a second one of the plurality of cables, relative to the sleeve inlet ([0061]; stroking members 46 are capable of extension and retraction such that such extension and or retraction (i.e., all extension OR all retraction OR combination of extraction and retraction) changes the tube shape; and
(Claim 37) according to claim 28, wherein the step of pushing or pulling the plurality of cables comprises pushing or pulling the plurality of cables without stretching the plurality of cables (the rods (cables), as mentioned above, do not stretch).

Claim(s) 26-30, 33-37 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halter (US 5,110,518).
Halter (US 5,110,518) teaches a method (figs. 1-2B and 4; col. 2, line 46, to col. 7, line 8) of shaping an extrudable material, the method comprising steps of:
advancing the extrudable material through a sleeve 4 that comprises a second sleeve end and sleeve outlet at the second sleeve end; and
selectively changing at least one of a size or a shape of the sleeve outlet (col. 2, line 46, to col. 3, line 51; col. 5, line 26, to col. 6, line 6; position elements 11, such as piezoelectric effectors, are at outlet end (i.e., second sleeve end), figs. 2, 4); 
(Claim 27) wherein the step of selectively changing at least one of the size or the shape of the sleeve outlet comprises a step of selectively operating a plurality of actuators, coupled to the second sleeve end of the sleeve via a plurality of cables (col. 4, lines 15-50; positioning elements are coupled to the deformable nozzle lip (sleeve); fig. 4 shows piezoelectric effectors including rods (cables) connected to sleeve 25; note the instant specification discloses that cables can be straight, non-flexible rods);
(Claim 28) wherein the step of selectively operating the plurality of actuators comprises a step of pushing or pulling the plurality of cables (col. 4, lines 23-29; the nozzle lip (outlet end of sleeve) is deformed in a positive or negative manner, i.e., to one side or an opposite side; fig. 4 shows double arrows for movement of the piezoelectric effector which define pushing/pulling);
(Claim 29) wherein:
the extrudable material advances through the sleeve in a flow direction;
the step of pushing the plurality of cables comprises pushing the plurality of cables in a first direction, perpendicular to the flow direction and toward a central axis of a sleeve channel, defined by the sleeve, to move corresponding portions of the second sleeve end of the sleeve in the first direction; and
the step of pulling the plurality of cables comprises pulling the plurality of cables
in a second direction, perpendicular to the flow direction and away from the central axis of the sleeve channel, to move the corresponding portions of the second sleeve end of the sleeve in the second direction (fig. 2 shows pushing/pulling by double arrow 17 perpendicular to the flow direction (perpendicular to the plane of the drawing of fig. 2) toward/away from the sleeve central axis in a first/second direction).
(Claim 30) wherein:
the sleeve 4 comprises:
a plurality of grooves 15; and a plurality of sleeve segments (between the grooves 15 as shown in fig. 2A), wherein adjacent ones of the plurality of sleeve segments are pivotally coupled together by a corresponding one of the plurality of grooves 15 (fig. 2A); and
the step of selectively changing at least one of the size or the shape of the sleeve outlet comprises bending the sleeve 4 along at least one of the plurality of grooves 15 to pivot adjacent ones of the plurality of sleeve segments, pivotally coupled together by at least the one of the plurality of grooves 15, relative to each other (col. 6, lines 17-20; fig. 2A);
(Claim 33) a step of advancing the extrudable material through the sleeve while at least the one of the size or the shape of the sleeve outlet is selectively changed (col. 2, line 56, to col. 3, line 51; feedback control changes sleeve size or shape during extrusion as needed);
(Claim 34) automatically selectively changing at least the one of the size or the shape of the sleeve outlet using a controller 14 (col. 2, line 56, to col. 3, line 51; col. 5, lines 52-64);
(Claim 35) wherein the step of selectively changing at least the one of the size or the shape of the sleeve outlet comprises flexing the sleeve outlet (col. 4, lines 15-19; elastically-deformable (flexible) nozzle lip);
(Claim 36) wherein the step of selectively operating the plurality of actuators comprises pushing a first one of the plurality of cables, relative to a sleeve inlet, and pulling a second one of the plurality of cables, relative to the sleeve inlet (col. 4, lines 30-33; positioning elements can be energized individually or in groups as required by the thickness correction);
	(Claim 37) wherein the step of pushing or pulling the plurality of cables comprises pushing or pulling the plurality of cables without stretching the plurality of cables (the rods (cables), as mentioned above, do not stretch); and
(Claim 43) wherein the step of selectively changing at least the one of the size or the shape of the sleeve outlet comprises flexing, but not stretching, the sleeve outlet (col. 5, lines 29-35; the sleeve 4 is composed of metal; metal will flex but not stretch).

Claim(s) 26, 33-35 and 44-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 10,254,499).
Cohen et al. (US 10,254,499) teaches a method of shaping an extrudable material, the method comprising steps of:
advancing the extrudable material through a sleeve that comprises a second sleeve end and sleeve outlet at the second sleeve end; and
selectively changing at least one of a size or a shape of the sleeve outlet (figs. 120a-120c; abstract; col. 114, lines 6-44; material is extruded through a second sleeve end of an elastomeric ring (sleeve) having a sleeve outlet that can be rapidly varied in size while an object is fabricated in an additive manufacturing process either continuously or in steps);
(Claim 33) a step of advancing the extrudable material through the sleeve while at least the one of the size or the shape of the sleeve outlet is selectively changed (col. 114, lines 6-44; outlet size can be varied continuously to create tapered extrudates);
(Claim 34) automatically selectively changing at least the one of the size or the shape of the sleeve outlet using a controller 14 (col. 4, lines 1-4; control system includes a computer (numerically-controlled machine); col. 182, line 58, to col. 183, line 34; the control system includes controllers and control actuators to automate or semi-automate apparatus which can implement the methods and steps described herein);
(Claim 35) wherein the step of selectively changing at least the one of the size or the shape of the sleeve outlet comprises flexing the sleeve outlet (col. 114, lines 6-44; elastomeric ring is compressed (flexed));
(Claim 44) extruding the extrudable material, having the size and the shape of the sleeve outlet, from the sleeve outlet in an additive manufacturing process (figs. 120a-120c; abstract; col. 114, lines 6-44; material is extruded through a second sleeve end of an elastomeric ring (sleeve) having a sleeve outlet that can be rapidly varied in size while an object is fabricated in an additive manufacturing process either continuously or in steps); and
(Claim 45) automatically selectively changing at least the one of the size or the shape of the sleeve outlet using a controller, wherein the additive manufacturing process is executed using at least one numerically-controlled machine (col. 4, lines 1-4; control system includes a computer (numerically-controlled machine); col. 182, line 58, to col. 183, line 34; the control system includes controllers and control actuators to automate or semi-automate apparatus which can implement the methods and steps described herein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod (US 2011/0081453).
Axelrod (US 2011/0081453) discloses the method substantially as claimed, as mentioned above, except for the limitations of claims 38-40.  Axelrod (US 2011/0081453) further discloses that the flexible tube 42 can be deformed into various shapes.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Axelrod (US 2011/0081453) wherein the step of selectively
changing the shape of the sleeve outlet comprises selectively changing the shape of the sleeve outlet into a square, OR wherein the step of selectively changing the shape of the sleeve outlet comprises selectively changing the shape of the sleeve outlet into a polygon, comprising more than four sides, OR wherein the step of selectively changing the shape of the sleeve outlet comprises selectively changing the shape of the sleeve outlet into an asymmetrical shape because such shapes would have been found in view of the teachings of Axelrod (US 2011/0081453) to deform the flexible tube into various shapes.

Claim(s) 27-29, 36-37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod (US 2011/0081453) in view of Barber et al. (US 2003/0183670).
Claims 27-29 and 36-37 are here alternatively rejected if Applicant does not agree that the disclosure of pneumatic or hydraulic cylinders of Axelrod (US 2011/0081453) inherently includes piston rods, as mentioned above.
Axelrod (US 2011/0081453) discloses the method substantially as claimed relative to claims 27-29 and 36-37, as mentioned above, except for the pneumatic or hydraulic cylinders including piston rods OR cable tubes.
Barber et al. (US 2003/0183670) discloses a piston/cylinder arrangement including a cylinder 11, a piston 25 and a piston rod (cable) 27, wherein the piston rod (cable) 27 is moved through a tube 29 for guiding the piston rod (fig. 1; [0028]).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the cylinders of Axelrod (US 2011/0081453) to include a piston rod, as disclosed by Barber et al. (US 2003/0183670), because such a modification is known in the piston/cylinder art and would provide an alternative configuration for the cylinders.  As to claim 37, the piston rod does not stretch.  As to claim 41, it would have been further obvious to modify the piston rod (cable) to move through a corresponding cable tube because such a modification is known in the piston/cylinder art, as disclosed by Barber et al. (US 2003/0183670), and would provide an alternative configuration capable of guiding the piston rod (cable).

Allowable Subject Matter
Claims 31-32 and 42 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the method, as recited by claims 31-32 and 42, particularly wherein: the step of selectively changing at least one of the size or the shape of the sleeve outlet comprises changing a size or a shape of a shaping ring, surrounding and coupled to the second sleeve end of the sleeve; and the shaping ring is more rigid than the second sleeve end of the sleeve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744